IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                          : No. 166 DB 2014 (No. 8 RST 2015)
                                          :
                                          :
MICHELLE H. ASH                           : Attorney Registration No. 66998
                                          :
PETITION FOR REINSTATEMENT                :
 FROM RETIRED STATUS                      : (Out of State)


                                      ORDER


PER CURIAM


       AND NOW, this 15th day of January, 2015, the Report and Recommendation of

Disciplinary Board Member dated January 6, 2015, is approved and it is ORDERED that

Michelle H. Ash, who has been on Retired Status, has never been suspended or

disbarred, and has demonstrated that she has the moral qualifications, competency and

learning in law required for admission to practice in the Commonwealth, shall be and is,

hereby reinstated to active status as a member of the Bar of this Commonwealth. The

expenses incurred by the Board in the investigation and processing of this matter shall

be paid by the Petitioner.